Title: Abigail Adams 2d to John Quincy Adams, 5 December 1785
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N 10
      London Monday Eve December 5th. 1785
     
     This Morning I wrote you that we were going to the play with Mrs. Church. At six oclock we called upon her, and went to the Theatre of Drury Lane, where was performed the Confedrecy, a Comedy, which I took to be as great a satire upon the manners, of high Life, as could have been written. It was not however any thing new. The entertainment was the Jubilee of Shakespear, which is well worth seeing onc, the scenery is magnificent, and there is a procession of the Principles characters and a representation of the Principle scenes of every one of his Plays, which is very well-done, and at the close, they all appear upon the stage at one time. The Whole is very cleaver. But the Length of the amusements here render them allmost tiresome, to be kept five hours to any one particular thing is too much. Was it ever so good one would get tired of it. Miss Farren playd a principle part in the first peice, and She is my favourite Comic actress. They speak much of Mrs. Abington Mrs. Crouch, and Mrs. Jordon, but of the 3 first I prefer Miss F. Mrs. Jordon I have not yet seen. We got home just at Eleven, and had scarce set down before Colln. Smith puts his Head into the room, and exclaimd—dare I see you Sir—to Pappa—and well he might have some fears of his reception for his Long absence, but who should present himself with him but Colln. Humphreys. We wellcomed them to London, and we sat down. Colln. S. told Pappa he had brought His friend as a peace offering. He was too well grown to stille him a Lamb. They informed us all our friends in Paris were well. Poor Williamos, died about three weeks ago. His dissorder was the Gout in his stomach. Many have lost a friend, for he was certainly of a benevolent disposition and as far as his ability enabled him he rendered every one assistance. Mr. Jefferson I think I have allready told you in a former Letter had moved. They say he has a very fine situation—but exclaim mos teribly about his salery, declared he is 2 thousand in debt, and that He shall be ruind. This you know is entre Nous. Lamb and Randall have been sett off some time for Algiers. Mr. Barclay and Franks are not yet gone. Pettit has got the Place of Maitre D’Hotell, to one of the first Bankers in Paris Mr. C. The Baron de Stearl St4ël is soon to be married or is allready, to Mademoise Neckar, Daughter to the Famous Mr. Necker, and it is said to His Milrenary Daughter it seems the Baron is not rich, nor was he Nobly Born, but by beeing a favourite of the Ladies was, given the Tittle of Baron, and the embassy of Ambassador, out of the usual forms of Etiquette. It is said he is a favrite of the Queen of France, and I am sure he must be of every body. This I have given you some account of our Parisian Friends. I have not perhaps assended in just degrees. It might be dificult to determine them, but one thing more of them. Mademoiselle Lucille is to be married to Monsieur Deville first secretary to the Comt de Vergennes. The King has given him le place of Farmer General. Monsieur Challut lent his House at St. Cloud, to the King this summer for the accomodation of the Dauphin when he had the small Pox. The Court has been lately to Fointainbleau, but have returnd.
     
     
      Tuesday the 6th
     
     We had a large Company to dine both Gentlemen and Ladies. Mr. and Mrs. Chaning, from Carolina, they have been in England many years, but have allways been of the right side as it is called. Mrs. Channing is a Worthy sensible Woman, but Poor Lady, is Griveing to Death for the Loss of an only Daughter, who I have heard was as fine a Girl as any in the World. Mrs. C. had taken great Care in her education, and She was according to the English frase perfectly accomplished. Your Pappa was much pleased with Mr. C. Mr. Blake another Carolinian, his Lady was indisposed, and prevented comeing. He was in Boston he tells me the september after we left it, and is vastly pleased with it. He prefers N Y and Boston to any other part of the Contiment. Mr. and Mrs. Vaughan you know as well as Mr. W. Vaugan who has without exception a head the most like a fish, and an Haddock too, of any human being I ever beheld. I dont mean in the shape or outward appearance except his eyes. Mr. and Mrs. Smith, who if I recollect aright I have mentiond before to you. Mr. S—— is a Member of Parliament, and Mrs. S—— is a Cleaver agreeable Little Woman. Her Brother Mr. Copes Coape, was in Boston last fall, and has now gone out to settle in Carolina. They have I may with justice say, payd us more attention than any other Family, that we have become acquainted with since our residence here. They Live at Clapham. We have had several invitations to dine there, but it has so happend that we have never had it in our Power to accept of but one. Mrs. Smith was very polite and gave me an invitation to go with her to the Assembly which they have monthly, during the Winter. Tho I was obliged by her attention I could not accept it, for I have ever avoided and ever shall during my residence here, such parties. Indeed I was never attached to them in America and in our own circle where every one is known to each other, and you cannot wonder that I do not wish to go into them here. If I had been blest with a sister who would have joind me in such amusements I beleive I should have been more pleased with them. But whenever I go into company I feel a kind of sollitude and lonesomeness, which has ever been painfull, and I am convinced my happiness lies not in that path. I had rather spend 3 hours in writing to you than in any Ball assembly Pat Party or what ever name is or may be given to Twenty Forty People meeting together for their own amusement. I used to like the Assemblys at Boston very well, because I had many friends and acquaintances amongst the circle. But I had like to have forgot the rest of our Company. Mr. Mrs. and Miss Paradise. Mr. Copes Brother to Mrs. Smith. Colln. Humphreys and Coln. Smith compleated our Party. The formers, is amaizingly alterd, there seems to be a Gloom upon his Countenance, and a sedateness of manners that I dont remember in Paris. Perhaps tis the loss of his knight Hood, his friend has prevailed upon him to leave off the badge, while he resides here, and Ill venture to say he is lessened in his own estimation by quitting it. The Marquis indeaverd to persuade Colonel Smith to wear his at Berlin but without affect. The King of Prussia rallyd the Marquis about his order, and asked him if his eagle had two Heads. All the French officers appeard with it. Duke of York was there and many other English officers. The Duke, disliked the American Uniform and expressd his disapprobation to some of his Friends who. His Character does not appear more worthy than His Brothers the Prince of Whales, it is said. Our company to day, were seventeen, seven Ladies and ten gentlemen and every one were dressd in Black. Indeed all London, I may say all England are in Mourning for the Queens youngest Brother, who died lately and there has not been known so General a Mourning for a Long time. It is a compliment every one seems to feel due to her Majesty, and must to her be very pleasing proff of the affection of her subjects.
     
     
      Wedensdy 7th
     
     Mr. Joy and Mr. Bulfinch called upon us in the Morning, the former to inform your Father that he should not go in the Packet but in the Ship Morton which will sail next week. I have seald my, Letter N 9, I shall give it to him, and convey this to Boston.
     This Morning or this day about 3 o clock we received our Letters from Mr. Barret which we feard were lost. They were to be sure as Wet as they could be, but very fortunately not so damaged as to injure the writing. I have now the happiness to acknowledge the receipt of a Letter from you from Boston but I am not sattisfied. No sooner had I finishd my two sheets, but I wanted to follow you farther, and to hear your observation upon folks and things. In short I dont feel content when an hour day has pasd after the date of your Last to the Departure of the Ship. I might complain of the Shotness of your letters when compared to the Prolixity of mine but I seem to be enough sensible that your 4? 2 Sheats contain as much as my 12 or more. Therefore I must only regret that my stile and manner is not so Laconic. I shall submit it to your correction, nevertheless craving your Mercy. Continue your Letters my Dear Brother. Do not led one opportunity of conveyance escape you. If you could know how pleasing and sattisfactory they are to me, you would not deny me this scource of happiness. I shall wish for April, and hope then you will come to Cambridge, for I shall then seem nearer. You will receive my Letters as soon as they arrive, and I fear you will not where you are.
     
     
      Thursday 8th
     
     Your Pappa went to Court, where there was a full drawing room, but there was I suppose nothing extrordinary. Colln. Smith dined with us, and read to your Mother some Letters from his family. In one of them you are mentiond as visitting them, which you told me of long ago. I shall show your encomiuns upon Miss Sally to Her Brother. Belinda seems to be the favorite with him I think. Count Sarsfeild called and took one cup of tea if I wuld make it very weak. You know him, he is allways pleasant. Mamma told him that when she came from the Play on Monday Pappa told her that he had been Quarrelling with Count Sarsfeild. Oh yes, we had a quarell, saide he. I dont Love to expose this Man to his Family, but he is sometimes a little week—dans la tette. I love his pleassantry very much. He was going to an Assembly, and on Monday setts off for France. Next May twelve months says he, the second dinner I eat in this Town shall be in this House. Pappa told him he did not know who he would find Living here.
     
     
      Fryday 9th
     
     Mamma and myself went out this Morning a shopping, that business you used to Love so well in Paris, but we are so indipendant here having the free use of our Tongues, that we are not under obligation to any body for talking for us. A happiness indeed. We stopped at the N England Coffe House to Leave a Card inviting Capt. Cushing to dine with us on sunday, and then we heard that a Ship is to sail for Boston on sunday. I shall indeavor to get this Letter on Board, some how or some how. Tomorrow we are to have a large company to dine, all Americans, and an Americain Dinner salt Fish. I tell you who they are. Mr. and Mrs. Hay, Mr. and Mrs. Rucker Miss R. Mr. and Mrs. Roggers. Mr. Trumble Mr. Parker Mr. Ward Boylstone Mr. Molsby an Englisman, Dr. Bancroft Colln. H and Mr. Smith. It is now half after twelve the Watchman have just called. I am going to drink some Lemonade, as we used to do at Auteul. I wish you could sip with me now. I shall give my Letter to some body tomorrow to put into the Bag for me, so I shall not have time to add any thing more. Present my Love to Aunt Shaw, and my Brothers.
     Yours affectionately
     
      A Adams
     
     
      I was going to complain to you of the weakness of my Character but my time has all been taken up in narative.
     
    